Case 2:10-md-02179-CJB-DPC Document 26745-1 Filed 10/26/20 Page 1 of 5




                                     EXHIBIT A

                             List of 115 Mexican Plaintiffs

                        Plaintiff                              Case No.
       S.C.P.P. Rincon de las Flores, S.C. de R.L.            16-cv-04320
       La Sociedad Cooperativa de Produccion Pesquera         16-cv-04345
       Riverena Ostioneros de Saladero SCL
       La Sociedad Cooperativa De Produccion Pesquera         16-cv-04349
       Grupo Unidos De Las Chacas Sc De Rl De CV
       Alimentos Marinos Bagdad, S.C. De R.L. M.I.            16-cv-04354
       S.C.P.P. Fco J. Mujica, S.C. de R.L.                   16-cv-04362
       S.C.C.P.P. Mano de Leon, S.C. de R.L.                  16-cv-04366
       S.C.P.P. Lagunas Unidas al Sistema, S.C. de R.L.       16-cv-04373
       S.C.C.P.P. Ejidal Teodoro Gonzalez Gaviro, S.C. de     16-cv-04376
       R.L
       S.C.P.P. Barra De Conchillal, S.C. de R.L.             16-cv-04379
       S.C.P.P. Matamoros, S.C. de R.L.                       16-cv-04382
       S.C.P.P. Coperativa Caudillos S.C. de R.L.             16-cv-04385
       S.C.P.P. El Chamizal, S.C. de R.L.                     16-cv-04388
       Ferramad Max, S.C. De R.L. De M.I.                     16-cv-04391
       S.C.P.P. Barra de Boca Ciega, S.C. de R.L.             16-cv-04392
       S.C.P.P. Plan de Ayutla S.C. de R.L.                   16-cv-04393
       S.C.P.R.A. Unidos en Solidaridad, S.C. de R.L.         16-cv-04394
       S.S.S. Agua Rebuelta                                   16-cv-04408
       S.S.S. Isla del Carrizal                               16-cv-04411
       S.C.P.P. La Marina S.C. de R.L. de C.V.                16-cv-04413
       S.S.S. Nuevo Dolores                                   16-cv-04414
       Pescados y Mariscos Alexa                              16-cv-04415
       S.S.S. Revolucion Y Progreso                           16-cv-04418
       S.C.P.P. Punta de Piedra, S.C. de R.L.                 16-cv-04424
       S.C.P.P. Riberena Laguna Madre, S.C. de R.L.           16-cv-04427
Case 2:10-md-02179-CJB-DPC Document 26745-1 Filed 10/26/20 Page 2 of 5




                         Plaintiff                            Case No.
       S.C.P.P. Tamiahua, S.C. de R.L. de C.V.               16-cv-04429
       Pescadores Libres De Isla Aguada Campeche             16-cv-04476
       S.C.P.P. Barra de Santa Maria, S.C. de R.L.           16-cv-04487
       La Sociedad Cooperativa De Produccion Pesquera        16-cv-04499
       Pescadores Unidos De La Reforma Sc De Rl De CV
       Mejia Duran, Jesus                                    16-cv-04506
       La Sociedad Cooperative de Productores Acuicolas de   16-cv-04512
       Congregacion Anahuac SC de RL
       Grupo La Esperanza Flor Idulia                        16-cv-04521
       Rodriguez, Ramona                                     16-cv-04528
       Pescadores Libres Y Fileteras Claudio Cruz Flores     16-cv-04543
       Perez, Martin                                         16-cv-04548
       Libres de Cucharitas 2 Guillermina Castro             16-cv-04550
       La Sociedad Cooperative De Production Pesquera        16-cv-04556
       Riverena La Aurora Barra De Cazones Scl De Cv, Et
       al
       Cuellar, Fabian                                       16-cv-04561
       Pescadores Libres de Chiquila Quintana Roo            16-cv-04563
       Grupo La Trucha Guillermina Hernandez                 16-cv-04567
       Cuellar, Fernando                                     16-cv-04570
       Pescadores Libres de Cabo Rojito Abad                 16-cv-04571
       Roman, Francisco                                      16-cv-04573
       La Sociedad Cooperativa De Produccion Pesquera La     16-cv-04574
       Huasteca Veracruzan SC De RL De CV
       Lopez, Enrique                                        16-cv-04576
       Rosas, Damaso                                         16-cv-04583
       Permisionario Joaquin Delgado Ortiz                   16-cv-04584
       La Sociedad Cooperative De Produccion Pesquera        16-cv-04586
       Denominada La Rivera De Tampico De Alto Sc De RL
       Gallardo, Felipe                                      16-cv-04591
       Gallardo, Emilio                                      16-cv-04593

                                          2
Case 2:10-md-02179-CJB-DPC Document 26745-1 Filed 10/26/20 Page 3 of 5




                        Plaintiff                             Case No.
       La Sociedad Cooperativa De Servicio Lancheros De      16-cv-04594
       San Jeronimo Sc De Rl De Cv, Et al
       Rosas, Juan                                           16-cv-04597
       Permisionario Rosalino Cruz y Pescadores de Camaron   16-cv-04599
       Toral, Guillermina                                    16-cv-04601
       Gallardo, Olga                                        16-cv-04609
       S.C.P.P. Islas Unidas, S.C. de R.L.                   16-cv-04682
       La Sociedad Cooperativa Denominada Camaroneros        16-cv-04684
       Unidos De Altamar Sc De Rl De Cv, Et al
       S.C.P.P. Grupo Yosigamar, S.C. de R.L. de M.I.        16-cv-04688
       S.C.P.P Carvajal, S.C. de R.L.                        16-cv-04691
       Grupo Cacharas Juan Ortega Romero Artemio Aran        16-cv-04692
       Pescadores Libres de Morales de Cabo Rojo             16-cv-04697
       Grupo La Jaiva Pescadores Alto del Tigre Artemio      16-cv-04700
       Aran
       Compra Venta de la Sociedad Cooperativa Tamiahua      16-cv-04706
       La Sociedad Cooperativa De Produccion Pesquera        16-cv-04712
       Riberena Pescadores De Cabo Rojo S.C. De R.L. De
       C.V.
       Grupo Libre la Chavelita Jose Luis Perez Cruz         16-cv-04717
       La Sociedad Cooperativa de Produccion Pesquera        16-cv-04724
       Pescadores de Tamiahua S.C. de R.L. de C.V.
       La Sociedad Cooperativa De Produccion Pesquera Del    16-cv-04730
       Puerto De Tuxpan De Bienes Y Servisios Scl De CV
       Trabajadores De Tampico                               16-cv-04762
       Pescadores Libres de la Mata Norberto Hernandez       16-cv-04769
       Restaurante Veracruzano Tamiahua                      16-cv-04775
       La Socieded Cooperativa de Produccion Pesquera        16-cv-04777
       Riverena Ostioneros Del Sur SC de RL
       Pescadores Libres De Tonala Agua Dulce Veracruz, Et   16-cv-04783
       al
       Fileteras de Mamey De Artemio Aran                    16-cv-04786


                                             3
Case 2:10-md-02179-CJB-DPC Document 26745-1 Filed 10/26/20 Page 4 of 5




                       Plaintiff                                 Case No.
       La Sociedad Cooperativa de Productores y Pescadores      16-cv-04788
       de Saladero Veracruz SC de RL
       Despicadoras De La Isla De San Juan A Ramirez            16-cv-04797
       Permisionario Horacio Morales de la Isla De San Juan     16-cv-04802
       Union de Fileteros de Cucharas Jose Luis Palacios        16-cv-04806
       Medina
       Compra Venta del Mercado de Tuxpan                       16-cv-04866
       Permisionario Maria Esther Castillo                      16-cv-04873
       Lopez, Miriam                                            16-cv-04999
       Pescadores de Ilusion, S.C. de R.L.                      16-cv-05235
       Ramos Capitaine, Jose Luis                               16-cv-05289
       Santisbon Herrera, Gilberto                              16-cv-05294
       Pescadores Y Cooperativas de Ciudad Del Carmen           16-cv-05310
       Campeche
       Vela Gomez, Mario                                        16-cv-05313
       Libres de Congregacion La Reforma Artemio Aran           16-cv-05315
       S.C.P. Riberena Acuicola de Bienes y Servicios La        16-cv-05376
       Jarocha S.C. de R.L.
       S.C.P.P. Riberena Acuicola de Bienes y Servicios El      16-cv-05380
       Cangrejo Azul S.C. de R.L.
       S.C.P.P. Riberena Acuicola de Bienes y Servicios         16-cv-05387
       Reyna Del Golfo S.C. de R.L.
       S.C.P.P. Pescadores Unidos de La Trocha, S.C. de R.L.    16-cv-05473
       S.P.P. Acuicola y Bienes y Servicios Las Golondrinas     16-cv-05566
       de Sabanuy S.C. de R.L
       S.C.P.P. Acuicola y Bienes y Servicios el Senor de Las   16-cv-05585
       Maravillas S.C.L
       Despicadoras de Jaiva Los Higueros Artemio Aran          16-cv-05710
       Soc. De Sol. Social Jesus Maria DeCarbajal CNC           16-cv-05829
       Soc. De Sol. Social Pescadores De La Libertad CNC        16-cv-05832
       Soc. De Sol. Social Mobilisacion Social, CNC             16-cv-05835



                                             4
Case 2:10-md-02179-CJB-DPC Document 26745-1 Filed 10/26/20 Page 5 of 5




                      Plaintiff                               Case No.
       Sociedad Cooperativa Ensueno del Caribe               16-cv-05979
       Sociedad Cooperativa Isla Morena                      16-cv-05980
       Sociedad Cooperativa Isla Pasion                      16-cv-05981
       Sociedad Cooperativa Vanguardia del Mar               16-cv-05982
       Sociedad Cooperativa Bajo de Corsario                 16-cv-05983
       Sociedad Cooperativa Cabo Catoche                     16-cv-05984
       Sociedad Cooperativa 9 Hermanos                       16-cv-05993
       Sociedad Cooperativa Lancheros Turisticos Damero      16-cv-05995
       Sociedad Cooperativa Fraternidad Ambiental            16-cv-06002
       Sociedad Cooperativa Lancheros Turisticos Laguna de   16-cv-06007
       Yalahau
       Sociedad Cooperativa Pulperos del Caribe              16-cv-06011
       Sociedad Cooperative Isla Holbox                      16-cv-06018
       Sociedad Cooperativa Cholenco Tours                   16-cv-06025
       Sociedad Cooperative El Meco Tours                    16-cv-06294
       Sociedad Cooperativa Ensenada de Celestun             16-cv-06297
       Sociedad Cooperativa La Pobre de Dios                 16-cv-06300
       Sociedad Cooperativa Laguna Rosada                    16-cv-06304
       Garcia, Juan Manuel                                   16-cv-06305
       Sociedad Cooperativa Nohuch Cuch                      16-cv-06306
       Hinojosa, Hernina                                     16-cv-06311




                                          5
